Citation Nr: 1505125	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-46 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected scar residual of the right knee area.

2.  Entitlement to service connection for an ankle disorder to include as secondary to a right knee disorder and/or service-connected scar residual of the right knee area.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder to include as secondary to a right knee disorder and/or service-connected scar residual of the right knee area.

5.  Entitlement to service connection for a lumbar spine disorder to include as secondary to a right knee disorder and/or service-connected scar residual of the right knee area.

6.  Entitlement to service connection for a bilateral hip disorder to include as secondary to a right knee disorder and/or service-connected scar residual of the right knee area.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is of record.

The Board remanded these matters in February 2014 for further evidentiary development.  The RO continued the denial of the claims as reflected in the October 2014 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The issues of entitlement to service connection for a bilateral knee disability, a bilateral hip disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's scar residual of the right knee area is superficial, less than 144 square inches (929 square centimeters), is not unstable, does not manifest in more than two painful scars, does not limit the function of the right knee area or result in any other disabling effects. 

2.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a bilateral ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected scar residual of the right knee area have not been met or approximated for the entire appeals period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014).

2.  A bilateral ankle disability was not incurred in or aggravated by active military service, nor was it caused by or related to a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A VA letter dated in August 2008 satisfied the duty to notify provisions prior to the initial AOJ decision.  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for an ankle disorder.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claim is granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A review of the records show that a letter dated in January 2009 satisfied the duty to notify provisions with respect to the Veteran's increased rating claim for scars of the right knee area prior to the initial AOJ decision.  In this regard, the letter informed the Veteran that he should submit evidence showing his service-connected right knee disability had increased in severity.  The Veteran was notified of the types of medical or lay evidence that he may submit.  The letter informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter also requested that she provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

With respect to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports dated in August 2009 and June 2014, lay statements from the Veteran and a transcript of the June 2013 Board hearing.  

The August 2009 VA examination report shows that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner documented the results of the evaluation.  The examiner determined that the Veteran did not have a current ankle disability and provided an explanation for such conclusion.  Therefore, the August 2009 VA examination is adequate for adjudication purposes.

The VA examination reports dated in August 2009 and June 2014 reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran of his scar symptoms and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  Accordingly, the August 2009 and June 2014 VA examinations are adequate for rating purposes.  

These issues were remanded in February 2014 to obtain any outstanding clinical records pertaining to the Veteran's right knee from the Beaufort Navy Hospital in South Carolina for the year 1971, obtain outstanding VA treatment records from the Tampa, Florida VA Medical Center (VAMC) and New Port Richey VA Outpatient Clinic from 1982 to the present, and to provide the Veteran with another VA examination to determine the current severity of the Veteran's service-connected scar residual of the right knee area.  The claims file contains clinical records from October 1971 with respect to the Veteran's infected pre-patella bursa of the right knee.  VA treatment records from the Tampa VAMC from October 1999 through February 2014 and VA treatment records from New Port Richey VA Outpatient Clinic from 1984 to the present have been associated with the file.  There is documentation that the RO determined that there were no treatment records available from 1982 to 1984 and the Veteran was informed of this determination.  The claims file also contains a VA examination report dated in June 2014 that documents the Veteran's symptoms with respect to his scars of the right knee to include any effects on employment.  The examiner addressed the issues raised by the Board in the June 2014 remand.  Accordingly, the Board finds that there has been substantial compliance with the February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for Increased Rating

The Veteran's scar residual of the right knee currently rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under this diagnostic code, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  Three or four scars that are unstable or painful warrant a 20 percent rating.  Id.  

The Veteran underwent a VA examination in August 2009.  The examination revealed a scar over the right patella from a surgery in 1971.  There was no skin breakdown over the scar and the Veteran did not report pain.  The maximum width of the scar was .5 cm and the maximum length was 1.5 cm.  The examiner determined that the scar was not painful, had no signs of skin breakdown, and was superficial.  There was no inflammation, edema or keloid formation.  The scar did not result in any other disabling effects.  The scar also did not cause any adverse effects on activities of daily living or employment.  The second scar was located over the right pretibial area due to surgery in 1973.  The maximum width was 1 cm and the maximum length was 1 cm.  The scar was not painful and had no signs of skin breakdown.  The scar was superficial and had no inflammation, edema or keloid formation.  The scar did not cause adverse effects on activities of daily living or employment and there were no other disabling effects.  The Veteran testified at the May 2013 Board hearing that the scars in the right knee area were painful.  See Hearing Transcript at 3-4.  The Veteran informed the June 2014 VA examiner that the knee joint was painful, but not the scar.  The examiner determined that the scars of the right knee were not painful or unstable with frequent loss of covering of skin over the scar.  Physical examination revealed that the scar of the right knee was superficial without elevation or depression.  Scar was not tender to palpation, unstable, indurated or inflamed.  There was no keloid formation, adhesions or abnormal texture.  The color of the scar was similar to the surrounding skin.  There was no underlying soft tissue damage.  The examiner determined that the scar did not limit motion and did not impact the Veteran's ability to work.  As the Veteran does not have more than two scars that are unstable or painful, the Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Code 7804.  

The Board has also considered whether the Veteran is entitled to a separate disability rating for the scar residuals of the right knee area.  See 38 C.F.R. § 7804, Note (3) (Scars, evaluated under diagnostic codes 7800-7802 or 7805 may also receive an evaluation under this diagnostic code when applicable).  A 10 percent rating is warranted for scars, other than head, face, or neck, that are deep and nonlinear, when the area or areas encompass at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters) under Diagnostic Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (1) (2014).  Diagnostic Code 7802 provides that scars, other than the head, face or neck, that are superficial and nonlinear are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).  Diagnostic Code 7805 provides that any disabling effect(s) that are no considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).  The preponderance of the evidence shows that the Veteran's scars of the right knee area are not deep or nonlinear.  The scars are less than 144 square inches (929 square centimeters).  Furthermore, the scars do not have disabling effects.  See VA examinations dated in August 2009 and August 2012.  Based on the foregoing, the Board concludes that the Veteran is not entitled to a separate disability rating under Diagnostic Codes 7800-03 and 7805.

The Board has considered whether staged ratings are appropriate in this case.  The evidence of record shows that the symptoms of scars of the right knee area have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) ; Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected scar of the scar residual of the right knee area is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scar residual of the right knee area with the established criteria found in the rating schedule for scars show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not indicate that his scars of the right knee area have caused marked interference with employment that is not already contemplated in the rating criteria, necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. 

In conclusion, the Board notes that the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the Board finds that the preponderance of the evidence is against the claim and an assignment of a disability rating in excess of 10 percent for service-connected scar residual of the right knee is not warranted. 

III. Criteria and Analysis for Service Connection

The Veteran claimed that he is entitlement to service connection for a bilateral ankle disability in January 2009.  Specifically, he asserts that he has a bilateral ankle disability secondary to his right knee disorder.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

As noted above, in order for the Veteran to be entitled to service connection for a bilateral ankle disorder, the medical evidence must show a current diagnosis of the claimed disability.  After a careful review of the medical record, the Board observes that the Veteran does not have a current diagnosis of a right ankle disorder.  The examiner in an August 2009 VA medical examination determined that the Veteran did not have a current diagnosis of a bilateral ankle disability.  

The Veteran reported in the August 2009 VA examination that he experiences pain, weakness and swelling in his ankles.  Pain alone does not constitute a disability for VA compensation purposes; however, pain, as well as other symptoms, that are a residual of an in-service injury may serve as the basis for an award of disability compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").  The August 2009 VA examiner also determined that there was no evidence linking an ankle condition to active military service or his service-connected scar residual of the right knee.  

Congress specifically limits entitlement for service-connected disease or injury to cases where an in-service disease or injury has resulted in a disability.  Without evidence of a current disability, the Board must find that the Veteran's claim of entitlement to service connection for a bilateral ankle disability is not warranted. The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim for service connection. 


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected scar residual of the right knee area is denied

Entitlement to service connection for a bilateral ankle disorder is denied.


REMAND

With respect to the Veteran's service connection claim for a right knee disorder, service clinical records were associated with the claims file after the August 2009 VA examination.  These records provide more details of the Veteran's infected bursa of the right knee and the treatment provided to the Veteran.  As this information may affect the medical opinion, the Veteran should be provided with another VA examination and opinion.  

Regarding the Veteran's service connection claim for a left knee disorder, the August 2009 VA examiner did not discuss a September 1971 service treatment record that documents a swollen left knee for the past three months and a November 1972 service treatment record that reflects the Veteran sought treatment for left knee pain.  Thus, the Veteran should be provided another VA examination and opinion with respect to his service connection claim for a left knee disorder.

As the service connection claims for a low back disorder and bilateral hip disorder are claimed as secondary to the right knee disorder being remanded, the Board finds these claims are inextricably intertwined.  As such, the Board will defer action on the issues of entitlement to service connection for a low back disorder and bilateral knee disorder until after completion of the action requested below, and the issue of entitlement to service for a right knee disorder has been readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by the appropriate specialist with respect to his service connection claims for a bilateral knee disorder.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following: 

a. whether any right and/or left knee disorder found on examination or in the treatment records is at least as likely as not (i.e., a fifty percent or greater probability) related to active military service to include the documented treatment for a left knee problem in September 1971 and November 1972 and right patella bursa in October 1971.  

b. If the answer is positive for the right knee and negative for the left knee, whether the Veteran's current left knee disorder is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated by the right knee disorder.

c. If the answer is positive for the right knee, whether the Veteran's current low back disorder and/or bilateral hip disorder is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated by the right knee disorder.

The examiner should provide a complete explanation for all conclusions reached.

2. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


